UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2008


JOHN DOE,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Sherri A. Lydon, District Judge. (3:20-cv-03197-SAL)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Doe, Appellant Pro Se. Christie Valerie Newman, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe appeals the district court’s order granting summary judgment in favor of

the United States on Doe’s medical malpractice and negligence claims under the Federal

Tort Claims Act, 28 U.S.C. §§ 1346, 2671-80. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order for the reasons stated by

the district court. See Doe v. United States, No. 3:20-cv-03197-SAL (D.S.C. July 15,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2